Norton, J. delivered the opinion of the Court
Field, C. J. concurring.
On the trial of this action the Court gave the following charge to the jury: “ The sale relied upon by the plaintiff, Hickman, of a portion of the property in controversy from N. J. Farrens to him took place in Oregon, and without the jurisdiction of the State of California, and, therefore, the said sale cannot be attacked by the defendant in this cause for an actual or legal fraud provided for by the statute of California relating to fraudulent conveyances.” This charge was erroneous. There was no proof made as to the laws of Oregon, and in the absence of such proof the Court should have presumed them to be the same as the laws of our own State. This rule applies to the statute law of the State as well as to the common law. (Norris v. Harris, 15 Cal. 253, 254, and cases there cited; Leavenworth v. Brockway, 2 Hill, 201; Rob*227inson v. Dauchy, 3 Barb. 20; Hoffman v. Carew, 22 Wend. 322-324.)
For this error the judgment must be reversed and the cause remanded.